PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/041,785
Filing Date: 21 Jul 2018
Appellant(s): Postrel, Richard



__________________
George Jones
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/28/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection under 35 U.S.C. 112(a)/Written Description
1.	Claims 1-4, 16-20, 41 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.
 Rejection under 35 U.S.C. 112(a)/Enablement 
2.	Claims 1-4, 16-20, 41 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.

 (2) Response to Argument
Appellant’s arguments have been addressed in order in which they have been presented in the appellant’s appeal brief.
To the extent Appellant’s arguments have been combined for both rejections of claims 1-4, 16-20, 41 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement and for claims 1-4, 16-20, 41 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement. Accordingly, the response to arguments has been combined.
A.	 Appellant argues many known structures can be embodied in the invention. Appellant argues the November 9, 2021 Final Rejection referred to claim 1:
“Claim 1 reads on a genus of a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4 function with a functional requirement of the peptide domains to destroy lactate excreting hyperproliferative cells. There is no specific structural requirement for a) a heat sensitive domain; b) a pH sensitive domain: and c) a domain capable of binding MCT4 beyond the required function.” 

Appellant argues the Advisory states:
In response, the vector, e.g., a viral vector, may rely on viral adaptation or mutation to produce said domains is not persuasive because the claims embrace a genus of vectors and a genus of any type of viral vector which indicate engineered to destroy lactate excreting hyperproliferative cells of any type of hyperproliferative cells not just a vector of one particular type and which vector does not elucidate a genus of viral adaptation or a genus of mutation to produce said domains as constitute a genus of heat sensitive domains, pH sensitive domains and still retain a domain capable of binding MCT4. The specification totally fails to describe any non-viral vector(s) are possible as e.g., a liposome with the combination of domains and still retain a domain capable of binding MCT4 nor engineered to destroy lactate excreting hyperproliferative cells of any type of hyperproliferative cells. Thus, the claim language is not adequate teach what Applicant considers his invention. The instant claims are directed to a large genus of a vector comprised of a) a large genus of heat sensitive domains of structural protein b) a large genus at pH sensitive domains of proteins c) a large genus of domains capable of binding MCT4. The specification does not identify any structural vector, e.g., a viral vector, may rely on viral adaptation or mutation to produce said domains that imparts to destroy lactate excreting hyperproliferative cells across the genus of vector nor non-viral vectors of a liposome.

Appellant argues the rationale supporting this rejection acknowledges that the specification does in fact teach several viral based structures that can provide the featured domains, but then alleges: “The specification totally fails to describe any non-viral vector(s) are possible as e.g., a liposome with the combination of domains and still retain a domain capable of binding MCT4 nor engineered to destroy lactate excreting  hyperproliferative cells of any type of hyperproliferative cells.” Appellant traverses this rational on several grounds. 1) Vesicles are artificial creations. Liposomes are an example of an artificial, non-viral vector. The Advisory actual states: “totally fails to describe” that any non-viral vectors are possible, then gives an example of a liposome with the domains featured in claim 1. The Advisory alleges: “the claim language is not adequate to teach what Applicant considers his invention.” While liposomes themselves do not reproduce and therefore are not available for serial culturing, proteins such as one or more that may be derived from a serially cultured bacteria or virus can be inserted into the liposome when it is being formed. Liposomes, being artificial, can be formed using modified lipids, lipoproteins, glycoproteins, etc., to include one or more featured domain(s) that may comprise non-protein domain compounds. The Advisory continues with an understanding that the “claims are directed to a large genus of a vector” including those with domains featured in claim 1. Appellant agrees the claims are broad. And the broad invention is what “Applicant considers his invention.” The Examiner apparently understands this and thus those associated with these arts should also understand what Appellant considers his invention. The written description requirement is thus satisfied. The Examiner’s understanding as expressed in the Advisory and previous actions shows adequate description to specifically teach what the Applicant considers his invention at least as expressed by the Examiner. The rejection based on no specific teaching of what the inventor regarded as his invention is therefore clearly erroneous. Appellant’s arguments have been fully considered but are not persuasive.
In response, the liposomes as an example of an artificial, non-viral vector embraces a broad genus of non-viral vectors but the specification does not provide adequate written description for any liposome as an example of an artificial, non-viral vector with a structure and correlated function of a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4 function with a functional requirement of the peptide domains to destroy lactate excreting hyperproliferative cells that fall within the scope of any of the claims. The specification contemplates in paragraph [0044] that “vesicles, for example liposomes, are another alternative whose membranes can be engineered to be sensitive to heat, pH, ROS or other chemical attractant or binding agent. Nanoparticles, including nanosensor-particles can also be employed as couriers. The specification contemplates viral particles may be allowed to interchange their lipid content with vesicles to change envelope fluidity and alter their selective merging with membranes they may encounter. Non-biologic sensors, e.g., nanochips, may be delivered to the cytoplasm by being inserted into a viral envelope to take advantage of the ability’s viruses have developed to enter and infect cells [0044]”. 
However, the specification fails to teach what species of liposomes if any whose membranes can be engineered to be sensitive to heat, pH, and a domain capable of binding MCT4 with a functional requirement of the protein domains to destroy lactate excreting hyperproliferative cells that fall within the scope of any of the claims. The specification does not even provide a single representative number of species of liposomes whose membranes engineered to be sensitive to heat, pH, with the binding functional properties to MCT4 with the requirement function of the peptide domains to destroy lactate excreting hyperproliferative cells described in the specification. The specification fails to provide guidance for a liposome vector as a courier that includes the three claimed featured domains that correlates with any function at all much less than the claimed functions of instant claims 1-4, 16-20, 41.
It should be noted that the number of changes are enormous for liposome membranes to be engineered to be sensitive to heat, pH, plus a plethora of binding agent, nanoparticles, including a plethora of nanosensor-particles employed as couriers. Thus, without a structure function correlation for these liposomes, the skilled artisan could not select among the thousands of proposed changes of liposomes whose membranes can be engineered to be sensitive to heat, pH, and a domain capable of binding to MCT4 to select for those that function as claimed. Furthermore, the specification does not teach a representative number of liposomes that bind to MCT4, with a functional requirement of the three claimed domains to destroy lactate excreting hyperproliferative cells. 
Appellant is reminded that the written description rejection is severable from the enablement rejection. Adequate written description requires more than a mere statement that viral particles may be allowed to interchange their lipid content with vesicles to change envelope fluidity and alter their selective merging with membranes they may encounter. The specification merely contemplates “Vesicles, for example liposomes, are another alternative whose membranes can be engineered to be sensitive to heat, pH, ROS or other chemical attractant or binding agent. Nanoparticles, including nanosensor-particles can also be employed as couriers. Viral particles may be allowed to interchange their lipid content with vesicles to change envelope fluidity and alter their selective merging with membranes they may encounter. Non-biologic sensors, e.g., nanochips, may be delivered to the cytoplasm by being inserted into a viral envelope to take advantage of the abilities viruses have developed to enter and infect cells [0044]”. Adequate written description requires more than a mere statement that non-biologic sensors, e.g., nanochips, may be delivered to the cytoplasm by being inserted into a viral envelope to take advantage of the ability’s viruses have developed to enter and infect cells. The liposomes are required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).
The disclosure fails to describe  any species of liposome of viral vectors with no evidence and that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). The claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only contemplates species with no evidence and that the broad genus is only contemplated in the specification. Thus, the examiner still agrees the claims are broad. The disclosure of a contemplated species, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Thus, for the reasons set forth above, the subject matter of instant claims 1-4, 16-20, 41  lacks written description. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. Therefore, the written description rejection is based on specific teaching of what the inventor regarded as his invention and is not therefore erroneous in view of the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only contemplates species with no evidence that the genus is contemplated.

B. 	Appellant argues wishes to clarify that the ‘lack of clarification of the proteins’ in claim 1 should not be considered to limit the scope of the claimed invention.”
The Examiner comments regarding engineered proteins. The invention does not require actively engineered proteins. The Examiner then states: claim 1 is generic and its elements may include many different protein species.” Appellant has in fact not claimed any specific protein species. The application does not include a sequence listing relating to a specific novel protein. Many proteins in the genus exist and many, e.g., those produced by serial culturing (engineering) a virus may include multiple not yet sequenced species. They, however are adequately described in defining the invention. To arbitrarily limit “what the inventor considers his invention” to a class of non-sequenced proteins finds no basis in the recited claims of the invention and therefore is clearly erroneous.

Appellant argues the Advisory then points out a specification reference to engineered nucleic acids to produce a protein of interest. The Advisory continues with an argument bridging the first and second pages of the Continuation Sheets:
“However, in the context of the complexities which can be added to nucleic acids whose transcription, processing or translation is required to make the proteins to be engineered for desired temperature dependence is that in the context of biochemistry is generally understood in the art to refer to a distinctive, protein molecular sequence or structural element not defined in that paragraph of the specification. The fact remains that the actual nucleic acid sequences which encode a protein with particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence.”

Appellant argues the application does not include a sequence listing relating to a specific novel protein nor any corresponding nucleic acids. As stated above, many proteins, e.g., those produced by serial culturing (engineering) a virus can serve as a domain element and these would include multiple not yet sequenced species. If the peptides were to be made in a cell or cell free environment, preferred codons for each amino acid would be included in the coding segment(s) of a nucleic acid. These specifics, however, are not necessary to practice the invention as claimed. As stated above, the claims adequately describe the invention. To arbitrarily limit “what the inventor considers his invention” to a class of nucleic acids that encode a selection of non-sequenced proteins finds no basis in the recited claims of the invention and therefore is clearly erroneous. Appellant’s arguments have been fully considered but are not persuasive.
In response, while the application does not include a sequence listing relating to a specific novel protein nor any corresponding nucleic acids which are not necessary to practice the invention , however instant claim 1 as claimed reads on a vector comprising of (i) a large genus of molecules comprising a hear sensitive domain (ii) a large genus of molecules comprising a PH sensitive domain and a large genus of domains/ligands capable of binding MCT4 for the vector capable of destroy lactate excreting hyperproliferative cells. The claims are interpreted as a vector construct comprising a protein vector or a nucleic acid vector encoding the claimed proteins including the vector to be used to destroy lactate excreting hyperproliferative cells, including a plethora of cancer cells as in claims 2-3. Therefore, the actual nucleic acid sequences which encode a protein with a particular amino acid sequence with a particular activity cannot be envisioned with all possible choices with an arbitrary structural relationship with a known functional sequence. Therefore, the claimed vector comprises a nucleic acid or a protein/peptide as in depended claims 5-13, 16-20. In addition, in view of the depended claims 14, and 41 the vector is understood as a viral vector comprising a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4. Thus, the vector is interpreted as a nucleic acid (DNA or RNA) and/or a protein encoded by a nucleic acid. Thus, claimed vector comprises as a large genus of heat sensitive domains, (ii) a large genus of pH sensitive domains and a large genus of domains capable of binding to MCT4 and still destroy a large genus of lactate exerting hyperproliferative cells and a large genus of cancer cells.  
In addition, none of the prior art nor the specification teaches engineered vector as claimed capable of binding MCT4 and capable to destroy lactate excreting proliferative cells and/or any cancer. The instant specification disclose no structural vector and/or viral vector with all domains sufficient to overcome the deficiency of prior art teachings in regard to targeting a hyperproliferative cell or a cancer cell with the claimed vector capable to destroy lactate excreting proliferative cells and/or any cancer. Thus, there is insufficient written description in view of the lack of prior art and the specification for support of a vector and/or viral vector.
Furthermore, although the specification contemplates that “Certain viruses (including the rhinoviruses and coronaviruses that are most often responsible for the common cold and influenza viruses that produce flu) infect host cells by fusion with cellular membranes preferably modified by increased temperature and at low pH for optimal action in this invention  [0068]. These are referenced as "pH-dependent viruses." Viruses can exhibit similar temperature and/or pH sensitive selectivity through modification of the viral recognition proteins to bind, for example, an MCT4 or similar protein expressed on the surface of the metabolism-altered heat producing cells  [0068] “. However, no teaching is provided of a specified structure that confers an engineered viral vector including for example influenza virus thru modification of the viral recognition proteins to bind, for example, an MCT4 or similar protein expressed on the surface of the metabolism-altered heat producing cells based on the target cells increased temperature and decreased pH. While the specification teaches viral vectors such as influenza by fusion with host cellular membranes modified by increased temperature and low pH referred as “pH sensitive viruses” but it does not teach how the viruses are modified, what species of viral vectors are modified with all possible sequences of nucleic acids encoding proteins with a particular activity with an arbitrary structural relationship of the domains with altogether have a known functional sequence structure.  
Thus, without a correlation between structure and function in regard to elements of a vector with a heat sensitive domain, and a pH sensitive domain and a binding domain to MCT4, the claim(s) do/es little more than define the claimed invention by function.   That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function... does not suffice to define the genus because it is only an indication of what the gene [message] does, rather than what it is”).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of the three features disclosed as “(i) a large genus of molecules comprising a hear sensitive domain (ii) a large genus of molecules comprising a pH sensitive domain and a large genus of domains/ligands capable of binding MCT4 for the vector capable of destroy lactate excreting hyperproliferative cells”, of claim 1, at the time the application was filed.
Thus, for the reasons outlined above, itis concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AlA35 U.S.C. 112 require that the “specification shall contain a written description of the invention....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (enbanc). 

Second, Appellant also argues that the Advisory does mention a “desired temperature dependence is that in the context of biochemistry is generally understood in the art to refer to a distinctive, protein molecular sequence or structural element” as would result from viral passaging to produce a vector with desired traits including “a distinctive, protein molecular sequence or structural element”. The art is quite capable of sequencing such protein molecular sequence and engineering a nucleic acid with appropriate codons to encode such molecular sequence in the synthetic organism selected. The synthetic organism might be chosen as a protein factory, or might be a vector factory such as a viral host. The Advisory then hypothesizes: “For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the reference amino acid sequence, he would be no more able to say whether if encoded a heal [sic] sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 than if the nucleotide sequence encoded a polypeptide that was only 10% identical to the reference polypeptide sequence, nor would he be able to say whether the sequence existed in nature. Appellant raises a question here: Why would a person seeking to practice this invention wish to arbitrarily to encode a polypeptide that was only 10% identical to the reference polypeptide sequence”? The relevance of this example to the claimed invention is not understood. Application of this hypothetical wish for laboratory research to the presently claimed invention is clear error. The allegation that the featured claim elements might include all possible sequences with an arbitrary structural relationship with a known functional sequence is not supported in the specification or the biologic or medical arts. While a researcher may be interested in such an arbitrary structure, (perhaps the same structure is found in many different environments?) this research is not what the present patent application is about. Bringing this into the as support for this rejection is clearly erroneous.  Appellants arguments have been fully considered but are not persuasive.
In response, as discussed above, the claims are interpreted as a vector construct comprising a protein vector or a nucleic acid vector encoding the claimed protein domains including the vector to be used to destroy lactate excreting hyperproliferative cells, including a plethora of cancer cells as in claims 2-3. Therefore, the actual nucleic acid sequences which encode a protein domain with a particular amino acid sequence having a particular activity cannot be envisioned with all possible choices among the three domains with an arbitrary structural relationship among the three domains with a known functional sequence results in a plethora of sequences. It is noted that the claimed genus of nucleic acid vector encoding the claimed protein domains comprising an amino acid sequence the genus encompasses any percentage identity to any nucleic acid and any amino acid sequence of a heat sensitive domains and pH sensitive domain and binding domain to MCT4. Therefore, it is impossible for one of skill in the art to predict that any particular encompassed nucleic acid based claimed domain, such as oligonucleotide aptamers, RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein and destroy a lactate excreting hyperproliferative cells or cancer cells. MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed,,,. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai  Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Appellant in the specification; nor has Appellant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Appellant described distinguishing identifying characteristics sufficient to show that Appellant were in possession of the claimed invention at the time the application was filed. Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Appellant had possession of the claimed invention at the time the instant application was filed.  

Third, Appellant argues with respect to antibody and antibody variants or fragments such are known in the art. No specific ones are required for practicing the claimed invention. The practitioner is free to choose from and if desired modify MCT4 binders as known in the art (so long as the modifications retain the claimed features). To arbitrarily limit what the inventor considers as his invention to Examiner hypothesized specific embodiments within the claimed genera and then to base a lack of written description rejection on the Examiner made up embodiments shows clear error in application of patent law. Applicants arguments have been fully considered but are not persuasive.
In response with respect to antibody and antibody variants or fragments, the claims 10-13 require various functional characteristics of antibody fragments including binding to hyperproliferative cells, cancer cells and destroy lactate excreting hyperproliferative cells, but neither the art nor the specification demonstrate the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure. Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent "attempt[s] to preempt the future before it has arrived." Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171). Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies. In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements. 
C. 	Appellant argue in claim 4 that membrane fusion, the combination of two lipid bilayer structures is well known in the biologic arts. One recognition factor of a vector for its host comprises improved intermembrane fusion. The lipid fusion may result from segregation of lipid fractions into e.g., lipid rafts or other structures The lipids with increased intermembrane fusion are merely in a heat sensitive domain. The domain may, and very often will, include other compounds. Biologic membranes are well known to comprise lipids, including phospholipids, sterols, phosphatidyl-ethanolamine, omega fats, proteins, etc. Such contents are well understood in the art as factors that are modified by genomic and/or nutritional factors. Appellant argue claim 5, 9 not included in this aspect of the rejection, speaks to a protein engineered to increase binding with increased temperature. The description teaches that such engineering does not require the practitioner to painstakingly specifically mix component to practice the invention. The practitioner has no need to list the ingredients and percentages of each to practice the claimed invention. The means of producing the vectors are clear and well-understood in the arts. The claims feature a vector with defined elements. The invention does not and does not intend to encompass all formats of the featured domains that may be crafted with intent to destroy the target cells with no additional active components, and does not intend to claim that all vectors would express such features. The engineering process is input by man and as described in the application can include active and/or passive engineering steps. Appellant argues;
“The Advisory continues with a confusing statement (that might or might not be limited in its relevance to claim 4): “Applicants failed to describe even a single species of several domains capable of binding to a genus of MCT4 molecules are known to bind MCT4 while retaining the structure/function of binding MCT4 in a vector and still retain ability to destroy lactate excreting hyperproliferative cells as required in instant claim 1 and in claim 4 a genus of heat sensitive domains comprising a genus of lipids comprising a genus of intermembrane fusion molecules and still increase a genus of molecules of unknown structure that increases as a function of a genus of temperatures due to the binding properties of each individual heat sensitive domain and pH sensitive domain and capable of binding to MCT4 are unique. While a number of different heat and pH sensitive domain can bind to the same MCT4 are not the same and do not contain any particular sequence or structural motifs which correlate with binding MCT4. The specification fails to provide sufficient written description for any "motif' present in a heat sensitive domain or pH sensitive domain for a large genus of domain capable of binding MCT4. In summary, the limitation through heat sensitive domain comprises lipids whose intermembrane fusion increases as a function of a genus of temperatures constitutes a genus of intermembrane fusion elements or domains not clarified in the specification.”

Appellant argues this explanation is clearly erroneous as support of the outstanding rejection. First, the description and claims disclose multiple genera of domains capable of binding MCT4. The Examiner’s apparent reliance on a requirement for disclosure of a single species is not in concert with the law. Claim 1 recites 3 elements. The three domains are not recited as appearing in the same domain. While a “domain” as created by, for example, serial culture engineering might in some embodiment incorporate all three elements, the combination is not required in the invention as claimed. Second, in case the Examiner was using the term “single species” as an extreme implying that there was no description of MCT4 binding domains where combined or independent of other domains, Appellant simply refers to claims 8-13. The description includes additional disclosures. Claims 16 and 17 feature presence of the binding domains in vesicle and viral membranes. Active binding of proteins in such structures is well known. Part D of the Advisory appears to acknowledge this single claim element being known.  Appellant argues this being the case the Examiner positing that every domain recited in claim 1 be a single domain evidences clear error. Retention of binding capacity of the proteins in membranes would be more a rule than an exception. For a practitioner to prefer incorporating another claim element into an MCT4 binding structure would be at the discretion of the practitioner. For example, an MCT4 binder could be introduced into a viral genome, then cultured to induce modified pH or temperature sensitivity to the binding motif. For the Examiner to ignore the claims and specification in this rejection demonstrates clear error. Appellants arguments have been fully considered but are not persuasive.
In response, the issue the claim 4 limitation, wherein said heat sensitive domain comprises lipids whose intermediate fusion increases as a function of temperature embraces a genus of lipids between two intermembrane fusion and still retain intermembrane fusion structure that increases as a function of temperature. The specification fails to define any lipid structure with characteristics of intermembrane fusion of the claimed genera of heat sensitive domain and intermembrane variants of lipids. 
The specification merely describes in [0061] “simple plasma membrane fusion between envelope and cell appears to occur rarely--if it ever happens--and even viruses that can possibly fuse at the plasma membrane appear to commonly take an endosomal route. It appears that viruses rely on lipid rafts for entry. For example it has been shown that several non-enveloped viruses go through a raft-dependent entry pathway that requires cholesterol. Lipid rafts are also involved in enveloped virus entry as can be inferred from preferred binding to raft-associated viral receptors (e.g., GPI-anchored or raft-associated trans-membrane receptors). Enveloped viruses also present with a requirement for entry based on raft integrity and cholesterol”. 
The specification fails to provide sufficient written description of the vast genus of lipids between intermembrane fusion and still retain intermembrane fusion structure associated with increases as a function of temperature. The genus of lipids of a heat sensitive domains whose intermembrane fusion increases as a function of temperature is extremely large, and extremely diverse in structure and function. Applicants failed to describe even a single species of several domains capable of binding to a genus of MCT4 molecules are known to bind MCT4 while retaining the structure/function of binding MCT4 in a vector and still retain ability to destroy lactate excreting hyperproliferative cells as required in instant claim 1 plus the limitation in claim 4 for a genus of heat sensitive domains comprising a genus of lipids comprising a genus of intermembrane fusion molecules and still domains comprising a genus of lipids comprising a genus of intermembrane fusion molecules and still increase a genus of molecules of unknown structure that increases as a function of a genus of temperatures due to the binding properties of each individual heat sensitive domain and pH sensitive domain and capable of binding to MCT4 are unique. While a number of different heat and pH sensitive domain can bind to the same MCT4 are not the same and do not contain any particular sequence or structural motifs which correlate with binding MCT4. The specification fails to provide sufficient written description for any “motif” present in a heat sensitive domain or pH sensitive domain for a large genus of domain capable of binding MCT4.
In summary, the limitation through heat sensitive domain comprises lipids whose intermembrane fusion increases as a function of a genus of temperatures constitutes a genus of intermembrane fusion elements or domains not clarified in the specification. 
Moreover, the specification fails to provide sufficient written description of the vast genus of pH sensitive domains fused to a large genus of plasma cell membranes due to conformational membrane changes due to pH changes as the [H+] increases and still retain to destroy lactate excreting hyperproliferative cells due to a large genus of pH sensitive domains to fuse to large genus of plasma cell membranes due to combinatorial diversity. Applicants failed to describe even a single species of several domains capable of binding to a genus of MCT4 molecules are known to bind MCT4 while retaining the structure/function of binding MCT4 in a vector and still retain ability to destroy lactate excreting hyperproliferative cells as required in instant claim 1 and in claim 4 a genus of heat sensitive domains comprising a genus of lipids comprising a genus of intermembrane fusion molecules and still increase a genus of molecules  of unknown structure that increases as a function of a genus of temperatures due to the binding properties of each individual heat and pH sensitive domain and capable of binding to MCT4 are unique. While a number of different heat and pH sensitive domain can bind to the same MCT4 are not the same and do not contain any particular sequence or structural motifs which correlate with binding MCT4.
Although single claim element being known however the specification fails to provide guidance for the combination of the three single structural elements and confer the functional requirement of the claimed vector to destroy lactate excreting hyperproliferative cells much cells than all cancer cells or precancerous cells. Although the specification in paragraph [0068] discloses “certain viruses (including the rhinoviruses and coronaviruses that are most often responsible for the common cold and influenza viruses that produce flu) infect host cells by fusion with cellular membranes preferably modified by increased temperature and at low pH for optimal action in this invention. These are referenced as "pH-dependent viruses." Viruses can exhibit similar temperature and/or pH sensitive selectivity through modification of the viral recognition proteins to bind, for example, an MCT4 or similar protein expressed on the surface of the metabolism-altered heat producing cells”, however there is no teaching provided of a specific vector structure with the three claimed domains that confers an engineered influenza virus to discriminate one cell over another based on the target cell’s decreased pH and increased temperature plus a domain capable of binding to MCT4.
Regarding the limitation of claim 5, 9 the specification fails to provide sufficient written description for the large genus of fragment of anti-MCT4 binding protein domains capable of binding MCT4 plus the heat sensitive- and pH sensitive domains in culture as a function of increasing temperature as in claim 5 or as a function of anti-MCT4 binding protein comprises as antibody due to the vast genus fragments capable or either increasing or decreasing the affinity of any fragment of anti-MCT4 binding protein domain specific for any MCT4 protein domain. In response, it is noted that claims 1-20 are directed to a pharmaceutical vector engineered to destroy lactate excreting hyperproliferative cells for the intended use to destroy lactate excreting hyperproliferative cells comprising the vector of the invention. In the instant case, the specification describes the vector of the invention in using the pH/heat signature as a delivery adjunct increases targeted killing effectiveness by improving the cell killer vector targeting with a protein capable of binding MCT4); and use of the vector of the present invention in for example, a virus, e.g., a DNA or RNA virus can be engineered to deliver a therapy to the target cell's interior. In the example of a reovirus, the activated ras oncogene renders the cell more prone to infection by a virus since the activated Ras system deactivates a cell's antiviral defenses of treatment of metabolic diseases (p 13 2" paragraph). Therefore, instant claims have been interpreted as a vector construct comprising a protein vector or a nucleic acid vector encoding the claimed proteins intended to be used to treat metabolic diseases. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the reference amino acid sequence, he would be no more able to say whether it encoded a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 than if the nucleotide sequence encoded a polypeptide that was only 10% identical to the reference polypeptide sequence. Nor would he be able to say whether the sequence existed in nature.
In the instant case, the only factors present in the claims are a recitation of prospective activity or function. There is not even identification of any particular portion of the structure that must be conserved for said activity except its function. The specification does not provide a complete structure of all possible forms of the claim’s domains and antibody fragments and variants and fails to provide a representative number of species for any genera. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera of domain and antibody variants of polypeptides.
Appellant also argues in Part C of the Advisory continues with the allegation:
Moreover, the specification fails to provide sufficient written description of the vast genus of pH sensitive domains fused to a large genus of plasma cell membranes due to conformational membrane changes due to pH changes as the [H+] increases and still retain to destroy lactate excreting hyperproliferative cells due to a large genus of pH sensitive domains to fuse to large genus of plasma cell membranes due to combinatorial diversity. Applicants failed to describe even a single species of several domains capable of binding to a genus of MCT4 molecules are known to bind MCT4 while retaining the structure/function of binding MCT4 in a vector and still retain ability to destroy lactate excreting hyperproliferative cells as required in instant claim 1 and in claim 4 a genus of heat sensitive domains comprising a genus of lipids comprising a genus of intermembrane fusion molecules and still increase a genus of molecules of unknown structure that increases as a function of a genus of temperatures due to the binding properties of each individual heat and pH sensitive domain and capable of binding to MCT4 are unique. While a number of different heat and pH sensitive domain can bind to the same MCT4 are not the same and do not contain any particular sequence or structural motifs which correlate with binding MCT4.
Appellants argues the pH sensitive domain may participate in recognition and eventual fusion, but itself is not required to be “fused to a large genus of plasma cell membranes due to conformational changes due to pH changes... and still retain to destroy lactate excreting hyperproliferative cells due to a large genus of pH sensitive domains to fuse to large genus of plasma cell membranes due to combinatorial diversity.” Second, as mentioned previously, each claim element in isolation should not itself be expected to complete the object of the claimed method. The claimed invention recites at least three elements, all three of which are part of the invention. The transition term is “comprising”. And, to recapitulate a previous mention, the “comprising” term is meant to incorporate an understanding that additional elements might participate in achieving the stated goal(s) in practicing the method(s). Appellants arguments have been fully considered but are not persuasive.
In response, as discussed above, regarding the issue the claim 4 limitation, wherein said heat sensitive domain comprises lipids whose intermediate fusion increases as a function of temperature it embraces a genus of lipids between two intermembrane fusion and still retain intermembrane fusion structure that increases as a function of temperature. The specification fails to define any lipid structure with characteristics of intermembrane fusion of the claimed genera of heat sensitive domain and intermembrane variants of lipids. The specification merely describes in [0061] “simple plasma membrane fusion between envelope and cell appears to occur rarely--if it ever happens--and even viruses that can possibly fuse at the plasma membrane appear to commonly take an endosomal route. It appears that viruses rely on lipid rafts for entry. For example it has been shown that several non-enveloped viruses go through a raft-dependent entry pathway that requires cholesterol. Lipid rafts are also involved in enveloped virus entry as can be inferred from preferred binding to raft-associated viral receptors (e.g., GPI-anchored or raft-associated trans-membrane receptors). Enveloped viruses also present with a requirement for entry based on raft integrity and cholesterol”. However, the specification fails to provide sufficient written description of the vast genus of lipids between intermembrane fusion and still retain intermembrane fusion structure associated with increases as a function of temperature. The genus of lipids of a heat sensitive domains whose intermembrane fusion increases as a function of temperature is extremely large, and extremely diverse in structure and function. Applicants failed to describe even a single species of several domains capable of binding to a genus of MCT4 molecules are known to bind MCT4 while retaining the structure/function of binding MCT4 in a vector and still retain ability to destroy lactate excreting hyperproliferative cells as required in instant claim 1 plus the limitation in claim 4 for a genus of heat sensitive domains comprising a genus of lipids comprising a genus of intermembrane fusion molecules and still domains comprising a genus of lipids comprising a genus of intermembrane fusion molecules and still increase a genus of molecules of unknown structure that increases as a function of a genus of temperatures due to the binding properties of each individual heat sensitive domain and pH sensitive domain and capable of binding to MCT4 are unique. While a number of different heat and pH sensitive domain can bind to the same MCT4 are not the same and do not contain any particular sequence or structural motifs which correlate with binding MCT4. The specification fails to provide sufficient written description for any “motif” present in a heat sensitive domain or pH sensitive domain for a large genus of domain capable of binding MCT4. In summary, the limitation through heat sensitive domain comprises lipids whose intermembrane fusion increases as a function of a genus of temperatures constitutes a genus of intermembrane fusion elements or domains not clarified in the specification. The rejection of the claims 1 for lack of written description above, the claims broadly recite “a pharmaceutical vector engineered to destroy lactate excreting hyperproliferative cells, said vector comprising; a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4 beyond the required function. Certain claims 8-10 further limit, wherein said domain capable of binding MCT4 comprises an intact or fragment of anti-MCT4 binding protein. The narrowest claims 11-14 recites, wherein said fragment of an anti-MCT4 binding protein comprises an antibody wherein said antibody fragment comprises a fab”2 fragment that recognized MCT4, wherein said vector is a virus. Claims 16-20 further limit wherein said domain capable of binding MCT4 is present in a viral membrane, further limitation is present in a viral membrane, further limitation comprising at least one surface protein selected to facilitate traversing the blood brain barrier (claim 20).    
However, the guidance provided in the specification clearly indicates that the only intended use for this invention is to treat metabolic diseases which falls into the realm of gene therapy; however, this intended use is not enabled. This is particularly important since prior to instant invention, the state of the art effectively summarized by the references of Kaiser (Science, 317, 2007, 580) describes progress and failures in achieving desired effects after gene therapy (see entire article and Kaiser et al, para 580, col. 3, para. 2), suggesting vector targeting in vivo to be unpredictable and inefficient. 
Ultimately, applicant is reminded that in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 38 USPQ 189 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 166 USPQ 18 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work. In re Dreshfield, 110 F.2d 235, 45 USPQ 36 (CCPA 1940), gives this general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in an applicant's specification either by the enumeration of a sufficient number of the members of a group or by other appropriate language, that the chemicals or chemical combinations included in the claims are capable of accomplishing the desired result."

D. 	Appellant argues with regard to claim 8, the Advisory acknowledges that “antibody fragments are known in the art”. The Advisory then states that the discussion discloses no “specific shared fab antibody fragments” that “are also known in the art.” The relevance of this entire commentary is unclear. What the antibody fragments are alleged to be “shared” with is not mentioned. This appears a clear error, even if minor. In the bigger picture, the applicant is not required to disclose and is in fact urged not to disclose known background art. Antibodies are well-known. In the 1990s and early 2000s an applicant, to claim antibodies and/or fragments thereof that bound an identified protein or peptide sequence, found adequate support in simple disclosure of a peptide sequence or nucleic acid sequence(s) encoding same. In more recent history multiple members of multiple families of proteins have been identified by peptide sequences and/or nucleic acids encoding them. Antibodies or fragments that bind these proteins and derivatives thereof clearly fall in a category of known art that need not be rehashed in every application for invention(s) that might use some of this art. Appellant argues he paragraph continues: “... or structural fab antibody fragments that imparts or is capable of binding MCT4 across the genus of an intact or fragment of an anti-MCT4 binding protein molecules of claim 8.” While this commentary is challenging to decipher, the gist seems to add “structural” and “imparts” to the discussion. Proteins and peptides are structural. So no additional relevance can be comprehended here. Reading “imparts” as “imparts binding” in parallel with the “is capable of binding” might best make sense in the understanding of “bestows binding”. In common usage it is usually a person doing the imparting. Personifying the peptide to bestow (grant) binding would not appear to strongly differentiate over the actual ability to bind except for actually proving capability. Appellant argues the reference to “the genus of an intact or fragment of an anti-MCT4 binding molecules” being “extremely large” provides further acknowledgment that such art is well known and need not be repeated in detail for compliance with written description when Applicant ‘s intended reference was to the genus, not to an individual species therein. To insist that multiple species of a well-known genus be exemplified is clearly erroneous. Appellant’s arguments have been fully considered but are not persuasive.
In response, while antibodies and their fragments and the fab antibody fragments are known in the art, however, the specification does not identify any specific shared fab antibody fragments that imparts or is capable of binding MCT4 across the genus of an intact or fragment of anti-MCT4 binding protein molecules of claim 8. The genus of an intact or fragment of an anti-MCT4 binding protein molecules is extremely large due to combination vector to generate as many as an enormous/huge unique intact or fragment of an anti-MCT4 binding protein molecules. The specification fails to provide sufficient written description for the large genus of fragment of anti-MCT4 binding protein domains capable of binding MCT4 due to the vast genus fragments capable or either increasing decreasing the affinity of any fragment of ant-MCT4 binding protein domain specific far any MCT4 protein domain. As discussed in the rejection of the claims for lack of written description above, the claims broadly recite “a pharmaceutical vector engineered to destroy lactate excreting hyperproliferative cells, said vector comprising; a) a heat sensitive domain: b) a pH sensitive domain: and c) a domain capable of binding MCT4 beyond the required function. The specification fails to provide any guidance with respect to use of functional domains would work in the large genus of a vector comprised of a) a large genus of heat sensitive domains of structural protein b) a large genus of pH sensitive domains of proteins c) a large genus of domain capable of binding MCT4. The specification fails to describe a vector even with at least one species of a domain capable of binding MCT4 which is one element in a multi-element claim.
E. 	Appellant argues this aspect E of rejection adds a new clearly erroneous rationale in paragraph: “However, the guidance provided in the specification clearly indicates that the intended use for this invention is to treat metabolic diseases which fails (sic) into the realm of gene therapy; however, this intended use is not enabled.” While enablement and written description are two reasons for rejection under 35 U.S.C. §112(a) they are not the same. However, in the interest of progressing this application to allowance this allegation of “not enabled” will be traversed more than adequately here. The Examiner, with the Freudian slip indicates a focus on “failure”, not the technology at issue. The “fails” is interpreted as “falls” because if this invention “fails” into gene therapy the remainder of the paragraph is meaningless. Appellant argues The Examiner sua sponte reads the arts of gene therapy into the claims. Gene therapy discussed in the 2007 Science NEWS as relayed by Jocelyn Kaiser is applied in this rejection: “This is particularly important since prior to instant invention, the state of the art effectively summarized by the references of Kaiser describes progress and failures in achieving desired effects after gene therapy (see entire article and [K]aiser suggesting vector targeting in vivo to be unpredictable and inefficient.” Appellant argues the Advisory then drifts into an explanation relating to unpredictable arts: “Ultimately, applicant is reminded that in applications directed to inventions where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Sol, 97 F.2d G23, 38 USPQ 189 (COPA 1938).” This is irrelevant to the present rejection for at least three reasons. Appellant argues the specification provides no clear indication or suggestion that the invention is to treat one or more metabolic diseases with gene therapy. The host genome is not targeted for modification or correction using the pharmaceutical vectors of the claimed invention. Not all vectors are for gene therapy. For example, the most common vector borne disease in the US is Lyme disease, a disease caused by Borrelia burgdorferi which is transmitted or vectored into humans by the deer tick. While the bacterium in some stages survives as an intracellular parasite, the genome of the host cell is not altered, though expression of some genes may be. The use of the term vector is not exclusive to gene therapy. Appellant argues according to the FDA:
“Gene therapy is a technique that modifies a person's genes to treat or cure disease. Gene therapies can work by several mechanisms: 
*Replacing a disease-causing gene with a healthy copy of the gene
*inactivating a disease-causing gene that is net functioning properly
*introducing a new or modified gene into the body to help treat a disease” 
[fda.gov/vaccines-biood-biclogics/cellular-pene-therapy-products/what-gene-therapy accessed May 23, 2022.
Appellant argues these mechanisms are not aims of the present invention. Accordingly, the application of doubts relating to enablement of specific gene therapy applications, that may be used in rejections to discount efficacy or reliability of gene therapy, is misplaced in rejecting claims of the present application. Appellant argues as reported in Kaiser, rather than being unpredictable and inefficient as alleged/concluded by the Examiner, 95 patients had received the gene therapeutic treatment involving shuttling a gene for the TNF-a inhibitory gene into joint cells. In this trial there was only a single serious adverse event. Over an eight year period involving an undisclosed number of treatments, but with 29 trials using the same AAV vector, there had been one death and three cases of leukemia. To base a conclusion that vector targeting in vivo is unpredictable and inefficient [E., fourth paragraph, last sentence] is not valid from reading the explicit the teachings of the article. Appellant argues the reference to Kaiser is dated. Kaiser is more than a decade old. Gene therapy has advanced in the intervening time interval. While Appellant does not intend to argue that gene therapy has advanced to a point of predictability (Appellant has not recently researched this subject.), Appellant directs the attention of the Board and the Examiner to CRISPR technology which is seen as a giant improvement in targeting (not mentioned in Kaiser) and thus reducing uncertainty in transgene deposition location. But the Examiner’s reliance on gene therapy enablement is a diversion. The Examiner implicitly recognizes this in the absence of a formal rejection on this issue. To rely on this diversion to maintain rejection of the instant claims shows clear error. But since the Examiner has inserted this side discussion into the Advisory, Appellant will include brief commentary. A CCPA case, In re Dreshileid, 110 F.2d 235, 45 USPO 36 (CCPA 1940), is cited for a general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in an applicant's specification either by the enumeration of a sufficient number of the members of a group or by other appropriate language, that the chemicals or chemical combinations included in the claims are capable of accomplishing the desired result.". Appellant argues in the present case the compounds do not differ radically in their properties and thus the chemicals known to exhibit the properties featured in the claims are not unpredictable. Thus, the lack of enablement relating to gene therapy (which is irrelevant to the present claims) and a speculation that antibody binding activity even though different amino acids may be involved is is unpredictable (Look to the source rather that the sequence.) is not relevant to the claims at issue. Relying on speculation relating to a rejection not made in an implicit admission that such rejection(s) are considered weak at best. Appellants arguments have been fully considered but are not persuasive.
In response, in the instant case to the claimed invention, the specification fails to provide any guidance with respect to use of functional domains would work in the large genus of a vector comprised of a) a large genus of heat sensitive domains of structural protein b) a large genus of pH sensitive domains of proteins c) a large genus of domain capable of binding MCT4. The specification fails to describe a vector even with at least one species of a domain capable of binding MCT4 which is one element in a multi-element claim. The claims 5 and 6 rely on selective culture as a function of temperature and pH function respectively, however the specification fails to provide guidance for said culture structure and effect to a large genus of a vector, or to a large genus of a DNA vector or to a large genus of the three protein domains vector related culture to temperature and pH plus the binding domain to MCT4 as a function of temperature increase and pH decrease. In addition, Appellant has failed to provide an adequate written description for the numerous micro RNAs species not even one micro RNA species conserved all across all species of micro RNA because one species does not represent all species, thus does not represent the genus of micro RNA species culture as a function of temperature and pH culture increase and decrease respectively. Thus, claimed invention as a whole is not adequately described if the claims require essential or critical elements or domain motifs which are not adequately described in the specification and which is not conventional in the art before the effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaffv. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). Thus, it is concluded that the written description requirement is not satisfied for the claimed genus and clearly applicant has not describe any such domain and the intended enabled use.
General guidance is given regarding how to make and test domain fragments of any protein.  The scope of the patent protection sought by Applicant as defined by the claim fails to correlate reasonably with the scope of enabling disclosure set forth in the specification for the following reasons.  The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein with the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequences are critical to the protein’s structure/function relationship, such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  Particular regions may also be critical determinants of a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4, wherein said domain capable of binding MCT4 comprises an intact or fragment of anti-MCT4 binding protein. Applicant has provided no guidance beyond the mere presentation of the ability to engineer or mutate virus encoded structures yielding predictable results derives from accepted Darwinian theory, selection for traits where the "fittest" survive. Such process has been known for well over a century. Proteins binding an MCT4 protein are known in the art. A skilled artisan wishing to adapt such binding protein has software tools and experience teaching which portions of MCT4 are exposed for binding. Predictive protein shape software as mentioned above has the ability to incorporate known binding moieties of MCT4 and moieties similar or analogous thereto to suggest without undue experimentation tweaks that may improve binding when salt, pH or temperature, among other factors is changed to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein domains to incorporate known binding moieties of MCT4 and moieties similar or analogous thereto which are tolerant to change (e.g. by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized wishing to adapt such binding protein has software tools and experience teaching which portions of MCT4 are exposed for binding, this is not adequate guidance as to the nature of active domain sequences that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site for wishing to adapt such binding protein has software tools and experience teaching which portions of MCT4 are exposed for binding were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  Due to the large quantity of experimentation necessary to generate the infinite number of domains recited in the claims, the lack of direction/guidance presented in the specification regarding which structural domain features are required to provide domain activity, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full breadth.
In addition, Appellant argues the Advisory postulates: 
“The specification fails to provide sufficient written description for the large genus of fragment of anti-MCT4 binding protein domains capable of binding MCT4 due to the vast genus fragments capable or either increasing decreasing the affinity of any fragment of ant-MCT4 binding protein domain specific far any MCT4 protein domain.” Appellant respectfully points out that the law does not require a number of specific examples to be commensurate with the size of a genus. The Advisory acknowledges a “large genus of fragment of anti-MCT4 binding protein”. The Examiner understands the claim. This understanding is evidence of adequate written description. An additional requirement that requires listing an arbitrary number of species of a well-defined genus, even if large, featured in claim language is clear error with no basis in the law and demonstrates clear error.
Appellant argues “Therefore” paragraph, notes that a preferred system for practicing the claimed invention does not require sequencing or envisioning actual amino acid sequences or nucleic acids encoding same. While vectors with increased pH activity, increased activity at elevated temperatures, and/or favorable binding to MCT4 may have their genomes sequenced, this is not a requirement for practicing the invention. If the practitioner might choose such a course, for example, the practitioner might, if desired, analyze genomes of several vectors and use genetic manipulation (well known in virologic arts) to synthesize components for vesicle vectors or perhaps to form optimized chimeras, e.g., selecting an optimal pH targeting coding sequence and inserting such into a vector with optimal temperature properties. Appellant argues the optimal properties are at the discretion of the practitioner. The Appellant is not claiming and does not wish to claim all improvements that may derive from the instant invention. In an example in the concluding paragraph, the Advisory proposes: for example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the reference amino acid sequence, he would be no more able to say whether if encoded a heal sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 than if the nucleotide sequence encoded a polypeptide that was only 10% identical to the reference polypeptide sequence, nor would he be able to say whether the sequence existed in nature. Appellant argues one skilled in the art might wish to make a synthetic protein “with 90% identity to an amino acid” that was sequenced from a vector as claimed in the present invention, however, the motivation for such is not clear. Perhaps the practitioner is attempting a novel invention, an improvement invention over that whose claims are subject of this appeal. Appellant however, speculates that such encoded polypeptide would not have except fortuitously or magically acquired all of the three traits featured in the elements of claim 1. This hypothetical plan for research or development is not in the instant claims. Its relevance to the present rejection is uncertain. Reliance on this speculation to support the rejection is clear error. The expectation that a single peptide isolated for a desired trait would with minor (10%) modification maintain or acquire two additional desired traits is a dream at best and not suggested by the claims or discussion in the instant application. It is clearly erroneous to reject claims using a rationale relating to hypothetical inventions quite foreign to the claimed subject matter. Appellant argues the reference to whether the sequence existed in nature also is not of clear relevance. Perhaps the Examiner is proposing a 35 U.S.C. §101 rejection. If so, the basis of such should be explicit. Appellant argues the activities or functions featured in the present claims are defined, not “prospective” as alleged by the Examiner. Such traits are known. The inventor has recognized that a combination of recognized “activities or functions” in a single vector has immense utility that answers a long felt need. The functions defined in the claims do not require any one specific manifestation. The necessary claimed domains are clearly defined, i.e., described in the text so as to constitute written description that aid in defining the claimed invention. The inventor does not wish to claim, individually, a specific structure for any featured domain. For example, domains capable of binding MCT4 are known in the art. The inventor in the claims does not claim inventorship over any of these. However, use of a known entity as a portion of a novel structure does not block patenting that novel structure. Though patents to, for example, an fab that binds MCT4, may be relevant to one or more embodiments of the present invention, no licensing arrangements have been sought as no structure has been specifically mandated for use in practicing the present invention. The requirement to provide in written description a “representative number of species” appears counter to the written description requirement when the genus or genera are adequately described is clearly erroneous.
In response, Appellant is reminded that Vas-Gath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). The examiner does not mean 101 rejection but the examiner notes as discussed above written description issues that the claims embrace a vector comprised of a) a large genus of a nucleic acid encoding a heat sensitive domain proteins b) a large genus of a nucleic acid encoding a pH sensitive domain proteins c) a large genus of a nucleic acid encoding a domain capable of binding MCT4 protein which are not described in the specification. Neither the specification nor the prior art discloses any definitive relationship between protein function and identity at the nucleotide level. The specification does not describe a single species of a vector with a nucleic acid that encodes a functional protein engineered to destroy lactate excreting hyperproliferative enzymes. Therefore, according to Vas-Gath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
While one of skill in the art can readily envision numerable species of nucleic acid sequences to a reference nucleotide sequence and that encode a polypeptide at least a given % identity to a recited reference amino acid sequence, one cannot envision which of these also encode a polypeptide with a specified activity. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the reference amino acid sequence, he would be no more able to say whether it encoded a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 than if the nucleotide sequence encoded a polypeptide that was only 10% identical to the reference polypeptide sequence. Nor would he be able to say whether the sequence existed in nature.
In the instant case, the only factors present in the claims are a recitation of prospective activity or function. There is not even identification of any particular portion of the structure that must be conserved for said activity except its function. The specification does not provide a complete structure of all possible forms of the claim’s domains and antibody fragments and variants and fails to provide a representative number of species for any genera. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera of domain and antibody variants of polypeptides.
With regard to FDA the claims embrace a vector for the intended use for gene therapy, however, the guidance provided in the specification clearly indicates that the intended use for this invention is to treat metabolic diseases which fails into the realm of gene therapy; however, this intended use is not enabled. This is particularly important since prior to instant invention, the state of the art effectively summarized by the references of Kaiser describes progress and failures in achieving desired effects after gene therapy (see entire article and Raiser suggesting vector targeting in vivo to be unpredictable and inefficient. As discussed above, the guidance provided in the specification clearly indicates that the only intended use for this invention is to treat metabolic diseases which falls into the realm of gene therapy; however, this intended use is not enabled. This is particularly important since prior to instant invention, the state of the art effectively summarized by the references of Kaiser describes progress and failures in achieving desired effects after gene therapy (see entire article and Kaiser et al, para 580, col. 3, para. 2), suggesting vector targeting in vivo to be unpredictable and inefficient. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide written description of the claimed genus. The skilled artisan cannot envision the detailed structure of the encompassed domains, fragments and variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgeninc. v.Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Gath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of domains and antibody fragments based upon the lack of disclosure. Accordingly, Applicants have not adequately disclosed the relevant identifying characteristics of a representative number of species within the claimed genus.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Magdalene K. Sgagias/
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635   
                                                                                                                                                                                                     
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.